 

Exhibit 10.53
 
 
 
 
 
 
 
 

 
 
 
SUBSCRIPTION AGREEMENT
 
 
 
 
by and among
 
 
 
FARALLON CAPITAL PARTNERS, L.P.
 
FARALLON CAPITAL INSTITUTIONAL PARTNERS, L.P.
 
FARALLON CAPITAL INSTITUTIONAL PARTNERS III, L.P.
 
and
 
 
Hudson Pacific Properties, Inc.
 
 
 
 
 
 
 
 
 
Dated as of April 26, 2011
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT
THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered into as of
April [•], 2011 by and among Hudson Pacific Properties, Inc., a Maryland
corporation (the “Company”), Farallon Capital Partners, L.P., a California
limited partnership (“FCP”), Farallon Capital Institutional Partners, L.P., a
California limited partnership (“FCIP”), and Farallon Capital Institutional
Partners III, L.P., a Delaware limited partnership (“FCIPIII”). Each of FCP,
FCIP and FCIPIII may be referred to herein as an “Investor” and, collectively,
as the “Investors.”
 
RECITALS
A.The Company proposes to undertake an underwritten public offering (the
“Offering”) of its common stock, par value $0.01 per share (the “Common Stock”).
B.The Investors desire to purchase Common Stock of the Company in a private
placement transaction exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), pursuant to Section
4(2) of the Securities Act and Rule 506 of Regulation D (“Regulation D”)
promulgated thereunder by the Securities and Exchange Commission.
NOW, THEREFORE, for and in consideration of the foregoing premises, and the
mutual undertakings set forth below, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
TERMS OF AGREEMENT
 
ARTICLE I.
IRREVOCABLE SUBSCRIPTION FOR SHARES,
 
Section 1.1Each Investor irrevocably subscribes for and agrees to purchase the
number of shares of Common Stock indicated in this Subscription Agreement on the
terms provided for herein. The Investor agrees to and understands the terms and
conditions upon which the Common Stock is being offered. The price per share
paid by the Investor shall be the public offering price for the Common Stock in
the Offering. The number of shares of Common Stock purchased by each Investor
will be the number set forth opposite the name of such Investor on Schedule A to
this Agreement (each such amount, such Investor's “Committed Purchase Amount”).
The date, time and place of the consummation of the Offering shall be referred
to herein as the “Offering Closing.”
 
ARTICLE II.
CONDITIONS; CLOSING
 
Section 2.1Conditions to the Company's Obligations. The obligations of the
Company to effect the transactions contemplated hereby shall be subject to the
following conditions precedent:
(i)The representations and warranties of each Investor contained in this
Agreement shall have been true and correct in all material respects on the date
such representations and warranties were made, and on and as of the Closing Date
as if made on and as of such date;
(ii)The obligations of each Investor contained in this Agreement shall have been
duly performed on or before the Closing Date and no such Investor shall have
breached any of its covenants contained herein in any material respect;

1

--------------------------------------------------------------------------------

 

(iii)Concurrently with the Closing, each Investor shall have executed and
delivered to the Company the documents required to be delivered by such Investor
pursuant to Section 2.4 hereof; and
(iv)No order, statute, rule, regulation, executive order, injunction, stay,
decree or restraining order shall have been enacted, entered, promulgated or
enforced by any court of competent jurisdiction or governmental entity that
prohibits the consummation of the transactions contemplated hereby, and no
litigation or governmental proceeding seeking such an order shall be pending or
threatened.
Any or all of the foregoing conditions may be waived by the Company in its sole
and absolute discretion.
Section 2.2Conditions to the Investors' Obligations. The obligations of each
Investor to effect the transactions contemplated hereby shall be subject to the
following conditions precedent:
i.The representations and warranties of the Company contained in this Agreement
shall have been true and correct in all material respects on the date such
representations and warranties were made, and on and as of the Closing Date as
if made on and as of such date;
ii.The obligations of the Company contained in this Agreement shall have been
duly performed on or before the Closing Date and the Company shall not have
breached any of its covenants contained herein in any material respect;
iii.Concurrently with the Closing, the Company shall have executed and delivered
to the Investors the documents required to be delivered by it pursuant to
Section 2.4 hereof;
iv.No order, statute, rule, regulation, executive order, injunction, stay,
decree or restraining order shall have been enacted, entered, promulgated or
enforced by any court of competent jurisdiction or governmental entity that
prohibits the consummation of the transactions contemplated hereby, and no
litigation or governmental proceeding seeking such an order shall be pending or
threatened;
v.The Offering Closing shall be occurring concurrently with the Closing (or the
Closing shall occur prior to, but be conditioned upon the immediate subsequent
occurrence of, the Offering Closing); and
(vi)     The occurrence of the Closing will not result in the Investors in the
aggregate holding shares of Common Stock exceeding 31.66% of the Company's
outstanding Common Stock.
Section 2.3Time and Place.    The date, time and place of the consummation of
the transactions contemplated hereunder (the “Closing” or “Closing Date”) shall
occur concurrently with (or prior to, but conditioned upon the immediate
subsequent occurrence of) the Offering Closing, in the office of Latham &
Watkins LLP, 355 South Grand Avenue, Los Angeles, California.
Section 2.4Closing Deliveries. At the Closing, each Investor will pay for its
Committed Purchase Amount in cash by wire transfer of immediately available
funds to an account designated upon reasonable advance notice by the Company. At
the Closing, the parties shall make, execute, acknowledge and deliver, or cause
to be made, executed, acknowledged and delivered through such third party as may
be applicable, the legal documents and other items (collectively the “Closing
Documents”) necessary to carry out the intention of this Agreement and the other
transactions contemplated to take place in connection therewith, which Closing
Documents and other items shall include, without limitation, the following:
i.Share Certificates, evidence of delivery of uncertificated shares of Common
Stock

2

--------------------------------------------------------------------------------

 

by book-entry, and/or other evidence of the transfer of Common Stock to the
applicable Investors;
ii.The First Amendment to Registration Rights Agreement between the Investors,
certain other parties and the Company substantially in the form attached hereto
as Exhibit A;
iii.Lock-up Agreements signed by or on behalf of each Investor, each such
Lock-up Agreement in a form to be agreed; and
iv.The Request for Waiver of Ownership Limit between the Investors, the Company
and the Operating Partnership, in a form to be agreed (the “Ownership Waiver”).
If requested by the Company, on the one hand, or any Investor, on the other
hand, each party shall provide to the requesting party a certified copy of all
appropriate corporate resolutions or partnership actions authorizing the
execution, delivery and performance by such party of this Agreement, any related
documents and the documents listed in this Section 2.4.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
 
Each Investor, severally, and not jointly or jointly and severally, represents
and warrants, as to itself only, to the Company as set forth below in this
Article 3, which representations and warranties are true and correct as of the
date hereof and will (except to the extent expressly relating to a specified
date) be true and correct as of the Closing Date:
Section 3.1Organization; Authority; Qualification. Such Investor has been duly
formed, and is validly existing and in good standing under the laws of the
jurisdiction of its formation. Such Investor has all requisite power and
authority to enter into this Agreement, and to carry out the transactions
contemplated hereby.
Section 3.2Due Authorization. The execution, delivery and performance of the
Agreement by such Investor have been duly and validly authorized by all
necessary action of such Investor and its members or partners. The Agreement
constitutes the legal, valid and binding obligation of such Investor,
enforceable against such Investor in accordance with its terms, as such
enforceability may be limited by bankruptcy or the application of equitable
principles.
Section 3.3Consents and Approvals. Except as shall have been satisfied prior to
the Closing Date, no consent, waiver, approval or authorization of any third
party or governmental authority or agency is required to be obtained by such
Investor in connection with the execution, delivery and performance of the
Agreement and the transactions contemplated hereby, except for those consents,
waivers, approvals or authorizations, the failure of which to obtain would not
have a material adverse effect on the business, financial condition or results
of operations (a “Material Adverse Effect”) of such Investor.
Section 3.4No Violation. None of the execution, delivery or performance of the
Agreement, and the transactions contemplated hereby does or will, with or
without the giving of notice, lapse of time, or both, violate, conflict with,
result in a breach of, or constitute a default under or give to others any right
of termination, acceleration, cancellation or other right adverse to the Company
of (A) the organizational documents, including the operating agreement, if any,
of such Investor, (B) subject to receipt of the Ownership Waiver, any agreement,
document or instrument to which such Investor is a party or by which such
Investor is bound, or (C) any term or provision of any judgment, order, writ,
injunction, or decree, or require any approval, consent or waiver of, or make
any filing with, any person or governmental or regulatory authority or foreign,
federal, state, local or other law binding on such Investor or by which such
Investor or its assets are bound or subject; provided in the case of (B) and (C)
above, unless any such

3

--------------------------------------------------------------------------------

 

violation, conflict, breach, default or right would not have a Material Adverse
Effect.
Section 3.5Investment Purposes. Such Investor acknowledges its understanding
that the offering and issuance of Common Stock to be acquired by it pursuant to
this Agreement are intended to be exempt from registration under the Securities
Act and that the Company's reliance on such exemption is predicated in part on
the accuracy and completeness of the representations and warranties of such
Investor contained herein. In furtherance thereof, such Investor, severally, and
not jointly or jointly and severally, represents and warrants to the Company as
follows:
Section 3.5.1Investment. Such Investor is acquiring Common Stock hereunder
solely for its own account and not with a view to, or for offer or sale in
connection with, any distribution thereof. Such Investor agrees and acknowledges
that it will not, directly or indirectly, offer, transfer, sell, assign, pledge,
hypothecate or otherwise dispose of (hereinafter, “Transfer”) any of the Common
Stock acquired hereunder, unless (i) the Transfer is pursuant to an effective
registration statement under the Securities Act and qualification or other
compliance under applicable blue sky or state securities laws, or (ii) counsel
for such Investor (which counsel shall be reasonably acceptable to the Company,
it being agreed that Richards Kibbe & Orbe LLP is acceptable to the Company)
shall have furnished the Company with an opinion, reasonably satisfactory in
form and substance to the Company, to the effect that no such registration is
required because of the availability of an exemption from registration under the
Securities Act.
Section 3.5.2Knowledge. Such Investor is knowledgeable, sophisticated and
experienced in business and financial matters and fully understands the
limitations on transfer imposed by the Federal securities laws and as described
in the Agreement. Such Investor is able to bear the economic risk of holding the
Common Stock for an indefinite period and is able to afford the complete loss of
its investment in the Common Stock; such Investor has received and reviewed all
information and documents about or pertaining to the Company, the business and
prospects of the Company and the issuance of the Common Stock, as such Investor
deems necessary or desirable, and has been given the opportunity to obtain any
additional information or documents and to ask questions and receive answers
about such information and documents, the Company, the business and prospects of
the Company and the Common Stock, which such Investor deems necessary or
desirable to evaluate the merits and risks related to its investment in the
Common Stock.
Section 3.5.3Holding Period. Such Investor acknowledges that it has been advised
that (i) the shares of Common Stock issued pursuant to this Agreement are
“restricted securities” (unless registered in accordance with applicable U.S.
securities laws) under applicable federal securities laws and may be disposed of
only pursuant to an effective registration statement or an exemption therefrom
and such Investor understands that the Company has no obligation to register
such Investor's Common Stock, except to the extent set forth in the Registration
Rights Agreement, as amended; accordingly, such Investor may have to bear
indefinitely the economic risks of an investment in such Common Stock, (ii) a
restrictive legend in the form hereafter set forth shall be placed on the Share
Certificates, and (iii) a notation shall be made in the appropriate records of
the Company indicating that the shares of Common Stock issued hereunder are
subject to restrictions on transfer.
Section 3.5.4Accredited Investor. Such Investor is an “accredited investor” (as
such term is defined in Rule 501 (a) of Regulation D under the Securities Act).
Such Investor has previously provided the Company with a duly executed
Accredited Investor Questionnaire. No event or circumstance has occurred since
delivery of such Investor's Questionnaire to make the statements contained
therein false or misleading.
Section 3.5.5Legend. Each Share Certificate issued pursuant to this Agreement,
unless registered in accordance with applicable U.S. securities laws, shall bear
the following legend:

4

--------------------------------------------------------------------------------

 

The securities evidenced hereby have not been registered under the Securities
Act of 1933, as amended (the “Act”), or the securities laws of any state and may
not be sold, transferred or otherwise disposed of in the absence of such
registration, unless the transferor delivers to the company an opinion of
counsel satisfactory to the company, to the effect that the proposed sale,
transfer or other disposition may be effected without registration under the Act
and under applicable state securities or “Blue Sky” laws;
In addition to the foregoing legend, each Share Certificate shall bear a legend
which generally provides the following:
The shares represented by this certificate are subject to restrictions on
Beneficial and Constructive Ownership and Transfer for the purpose, among
others, of the Corporation's maintenance of its status as a Real Estate
Investment Trust under the Internal Revenue Code of 1986, as amended (the
“Code”). Subject to certain further restrictions and except as expressly
provided in the Corporation's Charter, (i) no Person may Beneficially or
Constructively Own shares of the Corporation's Common Stock in excess of 9.8%
(in value or number of shares) of the outstanding shares of Common Stock of the
Corporation unless such Person is an Excepted Holder (in which case the Excepted
Holder Limit shall be applicable); (ii) no Person may Beneficially or
Constructively Own shares of Capital Stock of the Corporation in excess of 9.8%
of the value of the total outstanding shares of Capital Stock of the
Corporation, unless such Person is an Excepted Holder (in which case the
Excepted Holder Limit shall be applicable); (iii) no Person may Beneficially or
Constructively Own Capital Stock that would result in the Corporation being
“closely held” under Section 856(h) of the Code or otherwise cause the
Corporation to fail to qualify as a REIT; and (iv) no Person may Transfer shares
of Capital Stock if such Transfer would result in the Capital Stock of the
Corporation being owned by fewer than 100 Persons. Any Person who Beneficially
or Constructively Owns or attempts to Beneficially or Constructively Own shares
of Capital Stock which causes or will cause a Person to Beneficially or
Constructively Own shares of Capital Stock in excess or in violation of the
above limitations must immediately notify the Corporation. If any of the
restrictions on transfer or ownership set forth in (i) through (iii) above are
violated, the shares of Capital Stock represented hereby will be automatically
transferred to a Trustee of a Trust for the benefit of one or more Charitable
Beneficiaries. In addition, the Corporation may take other actions, including
redeeming shares upon the terms and conditions specified by the Board of
Directors in its sole and absolute discretion if the Board of Directors
determines that ownership or a Transfer or other event may violate the
restrictions described above. Furthermore, upon the occurrence of certain
events, attempted Transfers in violation of the restrictions described above may
be void ab initio. All capitalized terms in this legend have the meanings
defined in the Charter of the Corporation, as the same may be amended from time
to time, a copy of which, including the restrictions on transfer and ownership,
will be furnished to each holder of Capital Stock of the Corporation on request
and without charge. Requests for such a copy may be directed to the Secretary of
the Corporation at its Principal Office.
Section 3.6No Brokers. Neither such Investor nor any of its officers, directors
or employees, to the extent applicable, has employed or made any agreement with
any broker, finder or similar agent or any person or firm which will result in
the obligation of the Company or any of its affiliates to pay any finder's fee,
brokerage fees or commissions or similar payment in connection with the
transactions contemplated by the Agreement.
 
Except as set forth in this Article III, no Investor makes any representation or
warranty of any kind, express or implied, and the Company acknowledges that it
has not relied upon any other such representation or warranty.

5

--------------------------------------------------------------------------------

 

 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Investors as set forth below in this
Article 4, which representations and warranties are true and correct as of the
date hereof and will (except to the extent expressly relating to a specified
date) be true and correct as of the Closing Date:
Section 4.1Organization; Authority. The Company has been duly formed and is
validly existing under the laws of the jurisdiction of its formation, and has
all requisite power and authority to enter into this Agreement and, to the
extent required under applicable law, is qualified to do business and is in good
standing in each jurisdiction in which the nature of its business or the
character of its property make such qualification necessary.
Section 4.2Due Authorization. The execution, delivery and performance of this
Agreement by the Company have been duly and validly authorized by all necessary
action of the Company. This Agreement constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, as such enforceability may be limited by bankruptcy or the
application of equitable principles.
Section 4.3Consents and Approvals. Assuming the accuracy of the representations
and warranties of the Investors made hereunder and except in connection with the
Offering, no consent, waiver, approval or authorization of any third party or
governmental authority or agency is required to be obtained by the Company in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby, except any of the foregoing that shall
have been satisfied prior to the Closing Date or the Offering Closing, as
applicable, and except for those consents, waivers and approvals or
authorizations, the failure of which to obtain would not have a Material Adverse
Effect.
Section 4.4Non-Contravention. Assuming the accuracy of the representations and
warranties of the Investors made hereunder, none of the execution, delivery or
performance of this Agreement by the Company and the consummation of the
subscription transactions contemplated hereby will (A) result in a default (or
an event that, with notice or lapse of time or both would become a default) or
give to any third party any right of termination, cancellation, amendment or
acceleration under, or result in any loss of any material benefit, pursuant to
(i) the organizational documents, including the operating agreement, of the
Company and (ii) any material agreement, document or instrument to which the
Company or any of its properties or assets may be bound or (B) violate or
conflict with any judgment, order, decree, or law applicable to the Company or
any of its properties or assets; provided in the case of (A) and (B), unless any
such default, violation or conflict would not have a Material Adverse Effect.
Section 4.5REIT Status. At the effective time of the Offering and Closing, the
Company shall be organized in a manner so as to qualify as a self-administered
and self-managed real estate investment trust within the meaning of Section 856
of the Internal Revenue Code of 1986, as amended (a “REIT”). As described in the
prospectus relating to the Offering, the Company intends to elect to be taxed
and to operate in a manner that will allow it to qualify as a REIT for federal
income tax purposes commencing with its taxable year ending December 31, 2010.
Section 4.6Common Stock. The Common Stock issuable at the Closing in accordance
with the terms of this Agreement will be duly authorized, validly issued, fully
paid and nonassessable, and not subject to preemptive or similar rights created
by statute or any agreement to which the Company is a party or by which it is
bound.
Section 4.7Accurate Disclosure. The prospectus to be contained in the
registration statement

6

--------------------------------------------------------------------------------

 

filed on Form S-11 (No. 333-173487) as of the date it will be declared
effective, including the information that will be deemed to be a part of such
registration statement at the time it became effective pursuant to Rule 430A(b),
will not contain an untrue statement of a material fact and will not omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
Section 4.8No Litigation. There is no action, suit or proceeding pending or, to
the Company's knowledge, threatened against the Company that, if adversely
determined, would have a Material Adverse Effect on the ability of the Company
to execute or deliver, or perform its obligations under, this Agreement and the
documents executed by it pursuant to this Agreement or to consummate the
transactions contemplated hereby or thereby.
Section 4.9No Broker. Neither Company nor any of its officers, directors or
employees, to the extent applicable, has employed or made any agreement with any
broker, finder or similar agent or any person or firm which will result in the
obligation of any Investor or any of its respective affiliates to pay any
finder's fee, brokerage fees or commissions or similar payment in connection
with transactions contemplated by the Agreement.
Except as set forth in this Article 4, the Company does not make any
representation or warranty of any kind, express or implied, and each Investor
acknowledges that it has not relied upon any other such representation or
warranty.
 
ARTICLE V.
MISCELLANEOUS
 
Section 5.1Information. The Company may request from the Investor such
additional information as the Company may deem necessary to evaluate the
eligibility of the Investor to acquire the Common Stock, and may request from
time to time such information as the Company may deem necessary to determine the
eligibility of the Investor to hold the Common Stock or to enable the Company to
determine the Company's compliance with applicable regulatory requirements or
tax status, and the Investor shall provide such information as may reasonably be
requested.
Section 5.2Further Assurances. The Investors and the Company shall take such
other actions and execute such additional documents following the Closing as the
other may reasonably request in order to effect the transactions contemplated
hereby.
Section 5.3Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 5.4Governing Law. This Agreement shall be governed by the internal laws
of the State of California, without regard to the choice of laws provisions
thereof.
Section 5.5Amendment; Waiver. Any amendment hereto shall be in writing and
signed by all parties hereto. No waiver of any provisions of this Agreement
shall be valid unless in writing and signed by the party against whom
enforcement is sought.
Section 5.6Entire Agreement. This Agreement and the exhibits and schedules
hereto constitute the entire agreement and supersede conflicting provisions set
forth in all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof.
Section 5.7Assignability. This Agreement shall be binding upon, and shall be
enforceable by

7

--------------------------------------------------------------------------------

 

and inure to the benefit of, the parties hereto and their respective heirs,
legal representatives, successors and assigns; provided, however, that this
Agreement may not be assigned (except by operation of law) by any party without
the prior written consent of the other parties, except to an affiliate, and no
assignment shall relieve a party from its obligations under this Agreement.
Section 5.8Titles. The titles and captions of the Articles, Sections and
paragraphs of this Agreement are included for convenience of reference only and
shall have no effect on the construction or meaning of this Agreement.
Section 5.9Third Party Beneficiary. Except as may be expressly provided or
incorporated by reference herein, including, without limitation, the
indemnification provisions hereof, no provision of this Agreement is intended,
nor shall it be interpreted, to provide or create any third party beneficiary
rights or any other rights of any kind in any customer, affiliate, stockholder,
partner, member, director, officer or employee of any party hereto or any other
person or entity.
Section 5.10Severability. If any provision of this Agreement, or the application
thereof, is for any reason held to any extent to be invalid or unenforceable,
the remainder of this Agreement and application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of the void or unenforceable provision and to execute any amendment,
consent or agreement deemed necessary or desirable by the Company to effect such
replacement.
Section 5.11Reliance. Each party to this Agreement acknowledges and agrees that
it is not relying on tax advice or other advice from the other party to this
Agreement, and that it has or will consult with its own advisors.
Section 5.12Survival. It is the express intention and agreement of the parties
hereto that the representations, warranties and covenants of each of the
Investors and the Company set forth in this Agreement shall survive the
consummation of the transactions contemplated hereby.
Section 5.13Notice. Any notice to be given hereunder by any party to the other
shall be given in writing by either (i) personal delivery, (ii) registered or
certified mail, postage prepaid, return receipt requested, or (iii) facsimile
transmission (provided such facsimile is followed by an original of such notice
by mail or personal delivery as provided herein), and any such notice shall be
deemed communicated as of the date of delivery (including delivery by overnight
courier, certified mail or facsimile). Mailed notices shall be addressed as set
forth below, but any party may change the address set forth below by written
notice to other parties in accordance with this paragraph.
 
To the Company:
Hudson Pacific Properties, Inc.
11601 Wilshire Blvd., Suite 1600
Los Angeles, CA 90025
Phone: (310) 445-5700
Facsimile: (310) 445-5710
Attn: General Counsel

8

--------------------------------------------------------------------------------

 

To the Investors:
Farallon Capital Partners, L.P.
One Maritime Plaza, Suite 2100
San Francisco, California 94111
Phone: (415) 421 2132
Facsimile: (415) 421-2133
Attn:     Daniel J. Hirsch
Farallon Capital Institutional Partners, L.P.
One Maritime Plaza, Suite 2100
San Francisco, California 94111
Phone: (415) 421 2132
Facsimile: (415) 421-2133
Attn:     Daniel J. Hirsch
Farallon Capital Institutional Partners III, L.P.
One Maritime Plaza, Suite 2100
San Francisco, California 94111
Phone: (415) 421 2132
Facsimile: (415) 421-2133
Attn:     Daniel J. Hirsch
Section 5.14Equitable Remedies. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with the specific terms hereof or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any federal or state court
located in California (as to which the parties agree to submit to jurisdiction
for the purpose of such action), this being in addition to any other remedy to
which the parties are entitled under this Agreement; provided, however, that
nothing in this Agreement shall be construed to permit the Investors to enforce
consummation of the Offering.
Section 5.15Dispute Resolution. The parties hereby agree that, in order to
obtain prompt and expeditious resolution of any disputes under this Agreement,
each claim, dispute or controversy of whatever nature, arising out of, in
connection with, or in relation to the interpretation, performance or breach of
this Agreement (or any other agreement contemplated by or related to this
Agreement or any other agreement between the parties), including without
limitation any claim based on contract, tort or statute, or the arbitrability of
any claim hereunder (an “Arbitrable Claim”), shall, subject to Section 5.13
above, be settled by final and binding arbitration conducted in Los Angeles,
California. The arbitrability of any Arbitrable Claims under this Agreement
shall be resolved in accordance with a two-step dispute resolution process
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”)
involving, first, mediation before a retired judge from the JAMS panel,
followed, if necessary, by final and binding arbitration before the same, or if
requested by either party, another JAMS panelist. Such dispute resolution
process shall be confidential and shall be conducted in accordance with
California Evidence Code Section 1119.
Section 5.16Mediation. In the event any Arbitrable Claim is not resolved by an
informal negotiation between the parties within fifteen (15) days after either
party receives written notice that a Arbitrable Claim exists, the matter shall
be referred to the Los Angeles, California office of JAMS, or any other office
agreed to by the parties, for an informal, non-binding mediation consisting of
one or more

9

--------------------------------------------------------------------------------

 

conferences between the parties in which a retired judge will seek to guide the
parties to a resolution of the Arbitrable Claims. The parties shall select a
mutually acceptable neutral arbitrator from among the JAMS panel of mediators.
In the event the parties cannot agree on a mediator, the Administrator of JAMS
will appoint a mediator. The mediation process shall continue until the earliest
to occur of the following: (i) the Arbitrable Claims are resolved, (ii) the
mediator makes a finding that there is no possibility of resolution through
mediation, or (iii) thirty (30) days have elapsed since the Arbitrable Claim was
first scheduled for mediation.
Section 5.17Arbitration. Should any Arbitrable Claims remain after the
completion of the mediation process described above, the parties agree to submit
all remaining Arbitrable Claims to final and binding arbitration administered by
JAMS in accordance with the then existing JAMS Arbitration Rules. Neither party
nor the arbitrator shall disclose the existence, content, or results of any
arbitration hereunder without the prior written consent of all parties. Except
as provided herein, the California Arbitration Act shall govern the
interpretation, enforcement and all proceedings pursuant to this subparagraph.
The arbitrator is without jurisdiction to apply any substantive law other than
the laws selected or otherwise expressly provided in this Agreement. The
arbitrator shall render an award and a written, reasoned opinion in support
thereof. Judgment upon the award may be entered in any court having jurisdiction
thereof.
Section 5.18Survivability. This dispute resolution process shall survive the
termination of this Agreement. The parties expressly acknowledge that by signing
this Agreement, they are giving up their respective right to a jury trial.
Section 5.19Enforcement Costs. Should any party institute any action or
proceeding under Section 5.15 above, the prevailing party shall be entitled to
receive all reasonable costs and expenses (including reasonable attorneys' fees)
incurred by such prevailing party in connection with such action or proceeding.
A party entitled to recover costs and expenses under this Section shall also be
entitled to recover all costs and expenses (including reasonable attorneys'
fees) incurred in the enforcement of any judgment or settlement obtained in such
action or proceeding and provision (and in any such judgment provision shall be
made for the recovery of such post-judgment costs and expenses).
Section 5.20Several Liability. It is understood and acknowledged that to the
extent any Investor makes a representation, warranty or covenant hereunder, or
assumes liability for indemnification or otherwise hereunder, the same is made
or assumed by such Investor severally, and not jointly or jointly and severally
with any other Investor.
 
[signature page to follow]
 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the date first written above.
“COMPANY”
 
Hudson Pacific Properties, Inc.
 
By:     _/s/ Victor J. Coleman_______________________
Name: Victor J. Coleman
Title: Chairman and CEO
 
“INVESTORS”
 
FARALLON CAPITAL PARTNERS, L.P.
By:    Farallon Partners, L.L.C., its General Partner
By:    _/s/ Richard B. Fried_______________________
Name: Richard B. Fried
Managing Member
FARALLON CAPITAL INSTITUTIONAL PARTNERS, L.P.
By:    Farallon Partners, L.L.C., its General Partner
By:    _/s/ Richard B. Fried_______________________
Name: Richard B. Fried
Managing Member
FARALLON CAPITAL INSTITUTIONAL PARTNERS III, L.P.
By:    Farallon Partners, L.L.C., its General Partner
By:    _/s/ Richard B. Fried_______________________
Name: Richard B. Fried
Managing Member
 

S-1

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Investor
Committed Purchase Amount
Farallon Capital Partners, L.P.
961,228 shares
Farallon Capital Institutional Partners, L.P.
1,945,792 shares
Farallon Capital Institutional Partners III, L.P.
217,980 shares

 

Schedule A-1

--------------------------------------------------------------------------------

 

EXHIBIT A
TO
SUBSCRIPTION AGREEMENT
 
FORM OF FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT
 

Exhibit B-1